Citation Nr: 0628583	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel





INTRODUCTION

The veteran had active honorable military service from 
December 1941 to December 1946.  His DD-214 reflects that he 
was awarded the Good Conduct Medal, European Theatre 
Operations (ETO) Medal, American Theatre Medal, Victory 
Medal, Asiatic Pacific Medal (one star), and Philippine 
Liberation Medal (one star).

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision in which 
the RO denied the veteran's claims for service connection for 
a bilateral hearing loss and for tinnitus.  The veteran filed 
an original notice of disagreement (NOD) in June 2004, which 
was apparently lost;  subsequently, the RO accepted as a 
timely NOD a February 2005 faxed statement.  The RO issued a 
statement of the case (SOC) in March 2005.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2005. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The record reflects no evidence or allegation of a 
bilateral hearing loss for more than 55 years after the 
veteran's discharge from service, and the only opinion to 
address the etiology of current hearing loss does not provide 
persuasive support for the claim for service connection.

3.  There record reflects no evidence or allegation of  
tinnitus for more than 55 years after the veteran's discharge 
from service, and the only opinion to address the etiology of 
current tinnitus does not provide persuasive support for the 
claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).

2.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In a July 2003 pre-rating notice letter, the RO notified the 
veteran and his representative of what evidence was needed to 
show entitlement to service connection: an injury that began 
in or was made worse during military service, a current 
physical disability; and a relationship between the current 
disability and the injury, or disease, in service.  After 
each, they were afforded opportunities to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

Additionally, in the July 2003 pre-rating letter, the RO 
provided notice that VA would make reasonable efforts to help 
the veteran get evidence necessary to support his claims, 
such as medical records if he gave it enough information.  
The RO requested that the veteran complete and return an 
enclosed VA Form 21-4142 for any private health care 
provider.  The veteran was advised that he could request that 
his doctor(s) submit the records directly and provide a 
statement(s) describing how the veteran's claimed disability 
(ies) was related to his military service.  The veteran was 
instructed to complete and return the enclosed VA Form 21-
4138 stating when and where he received any VA medical 
treatment, and the VA would obtain those records.  That 
letter further specified what other records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get.  The Board finds that this letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by him 
and what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims. 
However, the claims file reflects that the veteran has 
identified private treatment providers and the Portland VA 
Medical Center (VAMC)  as potential sources of post-service 
evidence (and that records from those providers have been 
associated with the record).. As such, the Board finds that 
the veteran has, essentially, been put on notice to provide 
any evidence in his possession that pertains to the claims. 
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, a document meeting the VCAA's notice 
requirements was furnished to the veteran before the February 
2004 rating action on appeal; hence,  Pelegrini's timing of 
notice requirement is met.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, on these facts, the RO's 
omission is harmless.  As the Board's decision herein denies 
the appellant's claims for service connection, no disability 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
of the claims on appeal has been accomplished.  Service 
medical records (SMRs) and reports of post-service medical 
treatment have been associated with the claims file.  Also, 
in November 2003, the  RO arranged for the veteran to undergo 
VA audiological evaluation,  , the report of which is of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, existing evidence pertinent to the claims 
for service connection for hearing loss or tinnitus that 
needs to be obtained.  The record also presents no basis to 
further develop the record to create any additional evidence 
for consideration in connection with either claim on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of each of the 
claims on appeal, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.

II.  Factual Background

SMRs are negative for complaints or findings of hearing loss 
or tinnitus.  The report of the veteran's January 1946 
separation examination notes that the veteran's hearing on a 
whispered voice test was 15/15 in each ear and the spoken 
voice test was 15/15 in each ear.  Service personnel records 
show that the veteran served in the European Theater during 
World War II.  Although he received some medals, neither the 
medals nor the veteran's Report of Separation, reflecting a 
military occupational specialty (MOS) as a ship's cook 2nd 
Class (T) U.S. Navy, indicated that the veteran was involved 
in combat.

The veteran filed a claim for service connection for hearing 
loss and for tinnitus in July 2003.

In his July 2003 claim and August 2003 statement in support 
of the claim, the veteran asserted that he was a tail gunner 
during approximately seven invasions during WWII, and his 
hearing worsened thereafter.  

In November 2003, the veteran underwent VA audiology 
evaluation in connection with his claims for service 
connection.  Audiometric testing revealed that pure tone 
thresholds, in decibels, were as follows: 








HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
60
70
LEFT
15
15
50
55
65

The veteran's speech discrimination score on the Maryland CNC 
word list was 92 percent in the right ear and 88 percent in 
the left ear.  

The audiologist diagnosed hearing within normal limits 
through 1000 Hertz (Hz), sloping to a moderately severe 
sensorineural loss in the higher frequencies with good word 
recognition bilaterally.  Speech reception thresholds were in 
agreement with pure tone averages and tympanometry was within 
normal limits, bilaterally. 

In the report, the audiologist indicated that she had  
reviewed the claims file.  She noted that  military medical 
records indicate that  no adequate hearing examinations were 
completed while the veteran was in the service.  The veteran 
reported decreased hearing during his military service and 
difficulty understanding speech in noisy environments.  He 
reported experiencing longstanding constant bilateral 
tinnitus with severity and loudness/pitch rated three on a 
scale of ten.  He related the tinnitus to acoustic trauma and 
reported a positive history of in service noise exposure with 
some hearing protection use.  

The audiologist assessed moderately severe high frequency 
senisorineural hearing loss and constant tinnitus that may 
have been initially related to military service (combat-WWII) 
and exacerbated by his age.

In a December 2003 general medicine treatment record, the 
noted social history was that the veteran was a retired 
construction worker, plasterer, and brick layer.  That record 
also noted a medical history of three strokes, coronary 
artery disease, open heart surgery, cervical spur causing 
headaches, and memory deficit. 

In his May 2005 substantive appeal, the veteran asserted that 
his military occupational specialty was cook, but that he 
became a gunner when battle stations sounded.  

II.  Analysis


Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under 38 
U.S.C.A. § 1154(b), "combat veterans, in certain 
circumstances, [may] use lay evidence to establish service 
connection of a disease or injury."  See Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).  A veteran's assertions regarding 
an injury during combat shall be accepted as establishing 
such an injury if consistent with the circumstances, 
conditions, and hardships of such service.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

In this appeal,  the veteran has alleged that he experienced 
acoustic trauma during combat service in WWII as a result of 
artillery noise and artillery fire.  However, there is no 
objective evidence to support the veteran's assertions of 
combat service.  Notwithstanding assertions that he often 
served as a gunner, in various documents of record, the 
veteran confirmed that his military occupational specialty 
(MOS) was cook.  Moreover, although he received some medals 
(as noted in the Introduction, above), neither the medals nor 
the veteran's Report of Separation, reflecting a MOS as a 
ship's cook 2nd Class (T) U.S. Navy, indicate that the 
veteran was involved in combat.  Further, there is otherwise 
no objective evidence to support the veteran's assertions of 
combat service.  

A.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

A review of the veteran's SMRs reflects no complaints, 
findings, or  diagnosis of hearing loss.  Both the pre-
induction and separation medical examination reports include 
assessments that the veteran's ears were normal, and 
audiological testing at those times reflected no hearing 
loss.

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the November 2003 audiometric testing results 
establish hearing loss disability as defined in section 
3.385.  However, the claim for service connection for hearing 
loss must, nonetheless, be denied. 

Here, the first post-service evidence of hearing loss was in 
November 2003, more than 55 years after the veteran was 
discharged from service.  The Board points out that passage 
of so many years between discharge from active service and 
the objective documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There also is no persuasive evidence of a nexus between 
current hearing loss and service.  The November 2003 
audiologist rendered an opinion that the veteran's hearing 
loss may be associated with in-service acoustic trauma 
experienced in combat.  However, that opinion is only 
speculative, and hence, is not probative.  See 38 C.F.R. § 
3.102.  See also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (medical opinions expressed in speculative language do 
not provide the degree of certainty required for medical 
nexus evidence) and  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is not probative).  

Additionally, the  Board points out that the audiologist  
offered an opinion based entirely upon a history as reported 
by the veteran. However, as noted above, such history is not 
this supported by any objective  evidence that the veteran 
served in combat.  The Board notes that as an opinion can be 
no better than the facts alleged by the veteran, an opinion 
based on an inaccurate (or, as here, unestablished) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).

Further, there is no medical opinion even suggesting a 
medical relationship between any current hearing loss and the 
veteran's military service, and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such opinion.  As indicated above, the only opinion on 
this point was rendered by an audiologist who is a Ph.D., not 
a medical doctor.  See, e.g., Jones v. Brown, 7 Vet. App. 
134, 137 (1994) (it is within the province of trained health 
care professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation). 


B. Tinnitus

A review of the veteran's SMRs reveals  no complaints, 
findings, or diagnosis of tinnitus.  Both the pre-induction 
and separation medical examination reports include 
assessments that the veteran's ears were normal, and 
audiological testing at those times reflected no tinnitus.  

During the November 2003 VA audiology evaluation,  the 
veteran reported experiencing longstanding constant bilateral 
tinnitus with severity and loudness/pitch rated three on a 
scale of ten.  He attributed the tinnitus to acoustic trauma.  

Here, however, the first post-service evidence of tinnitus is 
in November 2003, more than 55 years after the veteran was 
discharged from service.  The Board again points out that 
passage of so many years between discharge from active 
service and objective documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection.  See Maxson,  230 F.3d at 1333. 

There also is no persuasive evidence of a nexus between any 
current tinnitus and service.  The November 2003 audiologist 
rendered an opinion that the veteran's tinnitus may be 
associated with in-service acoustic trauma experienced in 
combat.   However, as noted above with respect to the claim 
for service connection for hearing loss, that opinion is not 
probative because it is speculative (see Stegman, 3 Vet. App. 
at 230; Tirpak, 2 Vet. App. at 611); it is based on an 
unestablished history of acoustic trauma associated with 
combat an inaccurate medical history (e.g., Reonal, 5 Vet. 
App. at 461); and it was not rendered by a medical doctor 
(e.g. Jones, 7 Vet. App. at 137).  Hence, as with hearing 
loss, there is no medical opinion establishing a nexus 
between current tinnitus and service, and the audiologist's 
opinion does not provide persuasive support for the claim.





C.  Both disabilities 

In addition to the objective evidence of record, the Board 
has considered the appellant's assertions in adjudicating 
each claim. However, each claims turn on the matter of 
whether there is a medical relationship between the current 
disability and servoce, a matter which, as noted above, is 
within the province of medical professionals.  Id.  As a 
layperson without the appropriate training and expertise, the 
veteran simply is not competent to render a probative 
(persuasive) opinion on such a matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet.  App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, he 
cannot support either claim on the basis of his own, 
unsupported assertions. 

Under the circumstances of each case, the Board concludes 
that the claims for service connection for bilateral hearing 
loss and for tinnitus must be denied.  In reaching this 
conclusion as to each claim, the Board has considered the 
benefit-of-the-doubt doctrine; however, in the absence of 
competent and persuasive evidence to support each  claim, 
that doctrine is not for application.  See 38 C.F.R. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


